DETAILED ACTION
	Claims 1, 4, 5, 7-11, 24, 25, 27, and 29-36 are currently pending in the instant application.  Claims 1, 4, 5, 7-11, 25, and 29-36 are rejected.  Claims 24 and 27 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
Applicant's amendment and arguments filed 8 April 2021 have been fully considered and entered into the instant application.
Applicant’s amendment has overcome the 35 USC 112(b) rejections; has overcome the 35 USC 112(d) rejections; has overcome the 35 USC 102 rejection over Registry No. 1357751-66-6; and has overcome the 35 USC 102 rejection over Clark et al.
In regards to the improper markush grouping rejection, as amended claim 4 is directed to a shared single structural similarity, however, amended claims 1, 5, 7-11, and 29-36 are still rejected as seen below.
In regards to the written description requirement, as amended claim 4 is considered to have written description, however, amended claims 1, 5, 7-11, and 29-36 are still rejected as seen below.
In regards to the double patenting rejection, while applicant requests that this rejection be held in abeyance, while the rejection is proper, it is therefore maintained.

Election/Restrictions
Applicant’s election without traverse of the species of compound A-25: 
    PNG
    media_image1.png
    338
    439
    media_image1.png
    Greyscale

 in the reply filed on 28 July 2020 has been acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable (excluding the provisional double patenting rejection).  Therefore, the search and examination has been previously extended to the compounds of claim 25 which also appear allowable (excluding the provisional double patenting rejection), and now further to the compounds of claim 4 which also appear allowable (excluding the provisional double patenting rejection) and further to the compounds 
    PNG
    media_image2.png
    245
    514
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    258
    297
    media_image3.png
    Greyscale

which are not allowable.
 Claims 1, 4, 5, 7-11, 25, and 29-36 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.  Additionally, according to MPEP 803.02:
 If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is  
Therefore, the search and consideration has not been extended beyond the proper markush grouping of claim 4.
Improper Markush Grouping Rejections
Claims 1, 5, 7-11, and 29-36 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

    PNG
    media_image4.png
    259
    562
    media_image4.png
    Greyscale
is improper 

because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the genus does not contain a constant core structure from which the common use would flow from.  Also, the genus is drawn to many different scientific classifications based on the potential structures which are not shared amongst all of the members of the genus.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-11, and 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to a compound of the formula 
    PNG
    media_image4.png
    259
    562
    media_image4.png
    Greyscale

wherein ring 1 is one of 3 rings ring 2 is any 5 or 6 membered hetero aromatic ring, ring 3 is one of two rings; ring 4 is one of 4 rings; Y can be a bond or any C1-C6 aliphatic linker, Y1 can be any amide, hydrazide, carbohydrazide, hydroxyl-substituted amide, alkyl-substituted amide, carboximidamide, or sulfonimidamide linker; each R1, R6, R11, and R12 can be any of F, Cl, Br, I, methyl, ethyl, propyl, butyl, pentyl, hexyl, heptyl, octyl, isopropyo, tert-butyl, 

    PNG
    media_image5.png
    414
    725
    media_image5.png
    Greyscale
and RA can be a cycloaliphatic ring, 5 or 6 membered hetero cycloaliphatic ring, C1-12 straight or branched aliphatic chain which can be substituted or unsubstituted.   The instant disclosure only shows compounds I-106, A1-A63, BB1-B79, and C1-C59, only some of which are within the claimed genus as shown in claims, but does not provide any general disclosure as to how the function changes as the structure of the compound of the claimed genus is changed.
The Applicant is reminded of the written description guidelines set out by the USPTO in MPEP 2163:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.


What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
                The species described in the specification do not cover the entire genus such that it is a representative sample of the genus as the species are close together in structure and only describe an extremely small portion of the claimed genus.  Therefore, the claims lack written description and are properly rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 29 defines Ra as a hetero cycloaliphatic ring with 3-12 ring atoms, however, claim 1, from which claim 29 depends, defines Ra as a 5 or 6 membered hetero cycloaliphatic ring.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7-11, 25, and 29-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of copending Application No. 16/796879 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to methods of use of compounds of the formula A, including the elected species of compound A-25. Conflicting claims to methods of use, anticipate the product utilized in the method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10, 11, 32, 33, 34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 254964-43-7. 
    PNG
    media_image6.png
    297
    388
    media_image6.png
    Greyscale
Registry No. 254964-43-7 corresponds, for example, to applicant’s instant invention wherein ring 1 is phenyl; o is 0; Y1 is an alkyl-substituted amide; ring 2 is a 5 membered heteroaromatic ring; n is 2; R12 is Cl; ring 3 is triazolyl; n is 0; Y is a bond; R1 is C1 aliphatic; ring 4 is a phenyl ring; o is 2; and R1 is Cl and F.
1, 5, 7, 8, 9, 10, 11, 33, 34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 20090227588.
US Pre-Grant Publication 20090227588 discloses the compound 
    PNG
    media_image7.png
    249
    504
    media_image7.png
    Greyscale
on page 31.
This compound corresponds to the instantly claimed invention, for example, wherein Ring 1 is a phenyl ring; o is 1; R6 is trifluromethyloxy; Y1 is an amide; ring 2 is a 6 membered aromatic ring; n is 0; ring 3 is an imidazolyl; n is 0; y is a bond; Ra is substituted C1 straight aliphatic chain; ring 4 is a pyridinyl; o is 0.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					15 July 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600